      Case 3:21-cv-00828-MCR-MAF Document 5 Filed 09/09/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JERRY NEIL FOWLER, SR.,

      Petitioner,
v.                                          CASE NO. 3:21cv828-MCR-MAF

M.V. JOSEPH, Warden,

      Respondent.
                               /

                                   ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge. ECF No. 4. The parties have been furnished a copy of the

Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). No objections have been timely filed.

I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 4, is adopted and incorporated

by reference in this Order.

      2. The § 2241 petition for writ of habeas corpus, ECF No. 1, is DISMISSED.

      DONE AND ORDERED this 9th day of September 2021.

                                      s/   M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE
